NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCOS VACA,                                    No. 19-16164

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02242-JAT-CDB

 v.
                                                MEMORANDUM*
TRINITY, Trinity Food Service at La Paz
County Sheriff Department; et al.,

                Defendants-Appellees,

and

UNKNOWN PARTIES, named as Does 1-
30,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona state prisoner Marcos Vaca appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his right to

adequate food under the Fourteenth Amendment while he was a pretrial detainee.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal of a complaint for failure to state a claim under 28 U.S.C. § 1915A.

Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017). We affirm.

      The district court properly dismissed Vaca’s action because Vaca failed to

allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, plaintiff

must present factual allegations sufficient to state a plausible claim for relief); see

also Gordon v. County of Orange, 888 F.3d 1118, 1123-25 (9th Cir. 2018) (a

pretrial detainee’s claims arising out of the conditions of his confinement are

analyzed under the Fourteenth Amendment); Tsao v. Desert Palace, Inc., 698 F.3d
1128, 1138-39 (9th Cir. 2012) (to state a § 1983 claim against a private entity, a

plaintiff must allege that the private entity acted under color of state law and his

constitutional rights were violated as a result of a policy or custom of the private

entity); Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable

under § 1983 “if there exists either (1) his or her personal involvement in the

constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation” (citation omitted)).


                                           2                                     19-16164
      Vaca’s request for copies of medical records and grievances from the La Paz

County grievances process, set forth in the opening brief, is denied.

      AFFIRMED.




                                          3                               19-16164